DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on 04/25/2022, is acknowledged.  The traversal is on the ground(s) that the Election of Species Requirement was improperly established on the basis that species are not mutually exclusive one from the other.
While the Examiner respectfully disagrees with Applicants’ traversal, the Examiner has nevertheless withdrawn the Election of Species Requirement since the claims are free of the prior art.  This respectfully renders moot the traversal.
An Expert-/STIC-Conducted search (using Registry and HCaplus databases of STN) did not retrieve prior art.  See “SEARCH 6” in enclosed search notes.  These results were verified with an Examiner-Conducted search (using Registry and Casreact databases of STN) for the product of delta-8 THC.  See “SEARCH 7” in enclosed search notes.
A review of those “SEARCH 6” and “SEARCH 7” STN search results by instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names using PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Therefore, the Election of Species Requirement of March 24, 2022, is withdrawn, as the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 17/157,078
This Office Action is responsive to the amended claims of April 25, 2022.
Claims 1-7 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-7 are original.
Priority
Applicants identify the instant application, Serial #:  17/157,078, filed 01/25/2021, as a division of 16/665,926, filed 10/28/2019, now U.S. Patent #:  10,941,131.
The effective filing date is January 25, 2021, since the parent does not support the instant amended claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2022, 10/25/2021, and 01/25/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
One IDS listed WO 2020/252277 A1 which was not provided in either the parent application or the instant application.  Therefore, that reference was struck through but the remaining references and IDSs have been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable as written.
There is no known prior art reference that either teaches or anticipates a method for converting delta-9 THC and/or delta-9 THC-A to delta-8 THC comprising the order of steps, process of streaming an inert gas, and using HCl as a catalyst as explicitly claimed in the process of base claim 1.
The reference WEBSTER (U.S. 2004/0143126 A1) discloses methods of converting cannabidiol (CBD) to delta-8-THC or delta-9 THC.  Applicants disclose this reference within pages 1-2 of their Specification but a close reading of the Specification reveals WEBSTER is not self-admitted prior art (it would not be reasonable to conclude WEBSTER is admitted prior art) since Applicants never disclose that WEBSTER is prior art against the process of instant claim 1.  Furthermore, WEBSTER is disclosed in the context of processes (that are dissimilar to instant claim 1) already known in the art against which Applicants argue their novel and non-obvious invention is a vast improvement.
However, WEBSTER is a close art and not a prior art reference since it does not teach a process of converting delta-9 THC or delta-9 THC-A to delta-8 THC.  In fact, WEBSTER discloses that nitrogen (inert) gas atmosphere is not necessary for conversion of delta-9 to delta-8 THC (paragraph [0061]) which is contra to the instant claim 1 process.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of WEBSTER to arrive at the instant claim 1 process.
Furthermore, the parent U.S. 10,941,131 B1 is not a double patent reference against the instant since none of the parent U.S. ‘131 claims are drawn to the instant claimed process of converting delta-9 THC or delta-9 THC-A to delta-8 THC.  Also, the safe harbor provision under 35 U.S.C. 121 applies:  the instant is a division of the parent, and the instant claims constituted Group II, which were non-elected in response to a Restriction Requirement in the parent.  The instant claims were never examined in the parent and the instant division was filed before the parent patent issued.  MPEP 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625